Citation Nr: 0730238	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from August 1968 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2001, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In January 2007, the Board remanded the claim for further 
procedural development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1. In a rating decision, dated in August 1971, the RO denied 
service connection for a low back disability; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
to the rating decision.  

2. The additional evidence presented since the last 
unappealed rating decision in August 1971 is cumulative of 
evidence which has already been submitted or by itself or 
along with evidence previously submitted is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1. The rating decision in August 1971 by the RO, denying 
service connection for a low back disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

2. The additional evidence presented since the rating 
decision of August 1971 by the RO, denying service connection 
for a low back disability, is not new and material and the 
claim of service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided the veteran with pre- and post- adjudication 
VCAA notice by letters, dated in June 2001, in April 2004, in 
October 2006, and in February 2007.  The veteran was informed 
that new and material evidence was needed to reopen the claim 
of service connection for a low back disability, namely, 
evidence not previously considered, which was not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, was so significant that it must be 
considered to fairly decide the merits of the claim, that is, 
evidence that a low back disability, first shown after 
service, was related to service.  The veteran was also 
informed on the evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
an injury or disease in service or event in service, causing 
injury or disease; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service). 



To the extent that the degree of disability assignable and 
the provision for the effective date were provided after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claim to reopen is denied, 
no disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable and the provision for the 
effective date.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained all available service and post-
service medical records.  Moreover, as to additional clinical 
records or morning reports held at Fort Jackson, in January 
2004, February 2004, June 2004, and in March 2007, VA was 
notified that no such records exist.  Likewise, the record 
shows that the following healthcare providers notified the RO 
that they did not have any treatment records of the veteran: 
Adirondack Medical Center, Alice Hyde Hospital, NYS 
Department of Vocational Rehabilitation, Albany Medical 
Center, and Dr. Anthony Tripoli.  In addition, the veteran 
was also notified that Dr. Brian Billfield and Saint Peter's 
Hospital did not reply to the RO's request for his medical 
records. 

VA has no duty to obtain an examination as to the claim to 
reopen unless the claim is reopened.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4).  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Application to Reopen 

Evidence Previously Considered 

In a rating decision, dated in August 1971, the RO denied the 
initial claim of service connection for a low back disability 
on grounds that the post-service low back disability was 
unrelated to service.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and by 
operation of law the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

At the time of the last final August 1971 rating decision, 
the evidence consisted of service medical records, a hospital 
discharge summary from the Medical Center Hospital of 
Vermont, dated in May 1970, a letter from R.G.G., M.D., dated 
in June 1971, and statements from the veteran.

The service medical records, including the report of 
examination prior to separation from service, contain no 
complaint, finding, history, or treatment of a low back 
injury or abnormality.

After service, records, dated in May 1970, of the Medical 
Center Hospital of Vermont disclose that the veteran stated 
that he injured his back in service in October 1968, after 
which he experienced nonradiating low back pain, which was 
conservatively treated and resolved, then a few months later 
he hurt his back again, and in October 1969 he hurt his back 
again while playing basketball, following which he had low 
back pain radiating to the right lower extremity.  After a 
myelogram, the diagnosis was radicular neuropathy involving 
L5-S1, possible secondary to a herniated nucleus pulposus. 

Dr. R.G.G. reported that he first saw the veteran in October 
1969 because of low back pain, radiating into the right lower 
extremity, and the veteran was referred to a neurosurgeon 
because of a possible ruptured disc.

The Current Claim to Reopen 

The current claim to reopen was received at the RO in March 
2001. 

Additional Evidence 

The additional evidence consists of hospitalization records 
from the Medical Center Hospital of Vermont, dated in May 
1970, and the veteran's statements and testimony that his 
current low back disability was caused when a dug-out 
collapsed on him in 1968 at Fort Jackson. 

Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

While the regulation which defines the term "New and 
Material evidence" changed during the pendency of this 
appeal, the version applicable to the current appeal provides 
that "New and Material" evidence is evidence which has not 
been 
previously submitted, which is not cumulative or redundant, 
and which by itself, or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).



For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The hospital records of May 1970 are not new and material as 
the evidence either has been previously considered by the RO 
or it is cumulative, that is, supporting evidence of 
previously considered evidence, and cumulative evidence does 
not meet the standard of new and material evidence under 38 
C.F.R. § 3.156. 

As for the veteran's statements and testimony, where as here, 
the determinative issue involves a question of medical 
causation, competent medical evidence is required to reopen 
the claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation. 38 C.F.R. § 3.159(a); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).

For the above reasons, the additional evidence is not new and 
material and the claim 
of service connection for a low back disability is not 
reopened.  38 C.F.R. § 3.156.  As the claim is not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened and the appeal is denied. 


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


